DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's RCE amendment filed 02/14/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al (US-2016/0100268, hereafter, Stein).
Regarding claim 1, Stein discloses a method (see Figs. 1, 2, 3 and 5) comprising: receiving spatial audio from an audio server (112 and Fig. 2) over a first communication link (260, 140); converting, by a cloud spatial audio processing system (120, Fig. 3), the spatial audio into binaural audio (providing audio content to a headphone, see ¶ [0041], [0043], [0071]); and streaming the binaural audio from the cloud spatial audio processing system to a mobile station over a second communication link (340, 160) for playback on a personal audio delivery device (see ¶ [0047] and Fig. 5).  
Regarding claim 2, Stein discloses the method of claim 1, wherein the spatial audio is at least one of object-based audio, ambisonic audio, and multi-channel audio (see ¶ [0036], [0040]).  
Regarding claim 3, Stein discloses method of claim 1, wherein the audio server downconverts or does not downconvert the spatial audio to a fewer number of audio signals before sending the spatial audio over the first communication link to the cloud spatial audio processing system (see ¶ [0041]). 
Regarding claim 4, Stein discloses the method of claim 1, wherein converting the spatial audio to the binaural audio comprises applying an HRTF to the spatial audio, wherein a spatial format and a spatial configuration of the HRTF matches a spatial format and a spatial configuration of the spatial audio (see ¶ [0038], [0074]).  
Regarding claim 5, Stein discloses method of claim 4, where the HRTF is a personalized HRTF or a generalized HRTF (see ¶ [0038], [0070], [0074]).  
Regarding claim 6, Stein discloses the method of claim 1, wherein converting the spatial audio to the binaural audio comprises applying a room model to the spatial audio, wherein a spatial format and spatial configuration of the room model matches a spatial format and spatial configuration of the spatial audio (see ¶ [0039]).
Regarding claim 7, Stein discloses the method of claim 6, wherein the room model is defined by a listener (see ¶ [0036]).  
Regarding claim 8, Stein discloses the method of claim 1, wherein a bandwidth of the second communication link which is a 3rd generation (3G), 4th generation (4G), 5th generation (5G), or WiFi connection is less than a bandwidth of the first communication link (see ¶ [0035] and figure 1: the network is typically a content delivery network (CDN) built on the Internet, but may include any network, including but not limited to a LAN, a MAN, a WAN, a mobile wired or wireless network, a private network, or a virtual private network).
Regarding claim 9, Stein discloses the method of claim 1, further comprising receiving an indication of head movement by a listener; and wherein converting the spatial audio into binaural audio comprises converting the spatial audio into the binaural audio based on the indication of the head movement (see ¶ [0038], [0070], [0074], wherein the HRTF is based on the head movement of the listener).  
Regarding claim 10, Stein discloses the method of claim 1, further comprising applying an equalization filter to left and right binaural audio channels of the binaural audio (see ¶ [0038], [0055]).

Claims 11-15 relate to a non-transitory, machine-readable medium. The technical features of claims 11-15 essentially correspond to those of claims 1-2, 4, 6 and 8, respectively.  Therefore, claims 11-15 are rejected for the same reasoning as set forth in claims 1-2, 4, 6 and 8 as stated above.

Claims 16-20 relate to a system. The technical features of claims 16-20 essentially correspond to those of claims 1-2, 4, 6 and 8, respectively.  Therefore, claims 16-20 are rejected for the same reasoning as set forth in claims 1-2, 4, 6 and 8 as stated above.
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Applicant mainly argued that “Stein's system does not appear to disclose or suggest either of the last two steps of Applicant's claimed method in which a cloud server performs the binaural conversion and then streams the binaural data to the end device”.  The Examiner respectfully disagrees.  Steins discloses “converting the spatial audio into binaural audio by the cloud spatial audio processing system”, and providing audio content to a headphone, see ¶ [0041] that discloses: “cloud server 120 may need to process the virtualization profile before transmitting the virtualization profile to the user device 160. The processing of the virtualization profiles at cloud server 120 includes, but not limited to, searching, ranking, decoding, decrypting, resampling and decompressing, amount other processing jobs”.  And Stein discloses “streaming the binaural audio from the cloud spatial audio processing system to a mobile station over a second communication link (thru network interface 340 to user device 160 as shown in Fig. 1 and Fig. 3) for playback on a personal audio delivery device”, where the personal audio delivery device is various user devices 160 as shown in Fig. 1, and see also ¶ [0047] and Fig. 5.  
As these are the totality of applicant's arguments to claims 1-20, and they have been considered but deemed not persuasive since the broadly claimed limitations are met by the references of Stein as presented in the rejection and response to arguments above.  The rejection to claims 1-20 based on Stein is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 06/16/2022